UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 FORM 10-QSB [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period endedJune 30, 2008 [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act (Mark One) Commission File No. 001-16381 INTEGRATED MEDIA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Doing Business As ARRAYIT COMPANY Delaware 76-0600966 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 524 East Weddell Drive Sunnyvale, CA 94089 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (408) 744-1331 Securities registered pursuant to Section 12 (b) of the Act:NONE Securities registered pursuant to Section 12 (g) of the Act: Common Stock $0.001 par value Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No [] APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of the issuer’s common equity outstanding as of August 18, 2008was approximately 16,284,210shares of common stock, par value $.001 Transitional Small Business Disclosure Format: Yes []Noþ -1- INDEX TO FORM 10-QSB FILING FOR THE QUARTER ENDED June 30, 2008 TABLE OF CONTENTS Item Page PART I Item 1. FINANCIAL STATEMENTS AND NOTES 04 Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS 15 Item 3. CONTROLS AND PROCEDURES 19 Part II Item 1 LEGAL PROCEEDINGS 20 Item 2 CHANGES IN SECURITIES 20 Item 3. DEFAULTS UPON SENIOR SECURITIES 20 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 20 Item 5 OTHER INFORMATION 20 Item 6 EXHIBITS AND REPORTS ON FORM 8-K 20 Signatures 22 -2- This report contains trademarks and trade names that are the property of Integrated Media Holdings, Inc. and its subsidiaries, and of other companies, as indicated. FORWARD-LOOKING STATEMENTS Portions of this Form 10-QSB, including disclosure under “Management’s Discussion and Analysis or Plan of Operation,” contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), Section 21E of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and the Private Securities Litigation Reform Act of 1995, as amended. These forward-looking statements are subject to risks and uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward-looking statements. You should not unduly rely on these statements. Forward-looking statements involve assumptions and describe our plans, strategies, and expectations. You can generally identify a forward-looking statement by words such as may, will, should, expect, anticipate, estimate, believe, intend, contemplate or project.
